TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-04-00592-CV



           Texas Open Beach Advocates, Tim Lopas, Manuel B. Rodriguez, and
                             Janet I. Guidry, Appellants

                                               v.

   Commissioner Jerry Patterson of the Texas General Land Office; Galveston County,
                  Texas; and the City of Galveston, Texas, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
          NO. GN4-01033, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants’ unopposed motion to dismiss is granted. See Tex. R. App. P. 42.1(a)(1).




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: October 28, 2004